IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 BRENDA I. VAZQUEZ, CHRISTINE V.               : No. 68 WM 2020
 FARNSTROM, VERONICA GARCIA, IRAIS             :
 J. HERNANDEZ, DEVRI V. HOWARD,                :
 MISTY D. HUNTER, MICHELLE L. JUDD,            :
 NATASHA M. RITCH, CLAUDIA GARNICA             :
 SERRATOS, SHANNON CARIE, KENDRA               :
 CLOUTIER, CHELSEA COOPER, APRIL               :
 GARCIA, COLEEN MORANOR, MELENIE               :
 SANDER, JACRISSA STEVENSON,                   :
 MIRIAM ZUNIGA, MELISSA TOLLEY,                :
 KRISTEN GALO, CAROLE CARAMELA                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 BAYER CORPORATION; BAYER U.S. LLC;            :
 BAYER HEALTHCARE LLC; BAYER                   :
 ESSURE INC; BAYER HERALTHCARE                 :
 PHARMACEUTICALS INC; BAYER AG;                :
 BAYER PHARMA AG; CONCEPTUS SAS;               :
 AND BAYER S.A.                                :
                                               :
                                               :
 PETITION OF: BAYER AG; BAYER                  :
 PHARMA AG; CONCEPTUS SAS; AND                 :
 BAYER S.A.                                    :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.